Hiel, -O. J.
The only question raised by the record in this case was whether the .act of the General Assembly approved August 12, 1910 (Acts 1910, p. 134)-, regulating tlie right to bear firearms in this State, was in violation of article 1, section 1, paragraph 22, of the constitution of this State, and this question having been certified to the Supreme Court for instruction, and that court having sustained the constitutionality of the act in question (137 Ga. 1, 72 S. E. 260), the judgment of the trial court is Affirmed.